         Case 5:17-cv-04467-BLF Document 359-3 Filed 03/04/21 Page 1 of 8




 1   DUANE MORRIS LLP                                 DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                 Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                         Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                  mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                          John R. Gibson (GA SBN 454507)
     2475 Hanover Street                              Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                         jrgibson@duanemorris.com
     Telephone: 650.847.4150                          Robin L. McGrath (GA SBN 493115)
 5   Facsimile: 650.847.4151                          Admitted Pro Hac Vice
                                                      rlmcgrath@duanemorris.com
 6   DUANE MORRIS LLP                                 David C. Dotson (GA SBN 138040)
     Joseph A. Powers (PA SBN 84590)                  Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                            dcdotson@duanemorris.com
     japowers@duanemorris.com                         Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)                Admitted Pro Hac Vice
     Admitted Pro Hac Vice                            jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                        1075 Peachtree NE, Suite 2000
     30 South 17th Street                             Atlanta, GA 30309
10   Philadelphia, PA 19103                           Telephone: 404.253.6900
     Telephone: 215.979.1000                          Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14                               UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                        SAN JOSE DIVISION
17   FINJAN, LLC, a Delaware Limited Liability          Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                        DEFENDANT SONICWALL INC.’S
19                        Plaintiff,                    MOTION TO EXCLUDE IMPROPER
                                                        EXPERT TESTIMONY BASED ON
20          v.                                          FINJAN’S WILLFULNESS
                                                        ALLEGATIONS
21   SONICWALL INC., a Delaware Corporation,            (MOTION IN LIMINE NO. 1)
22
                          Defendant.                    Date:        March 18, 2021
                                                        Time:        1:30 PM
23                                                      Courtroom:   3, 5th Floor
                                                        Judge:       Hon. Beth Labson Freeman
24

25
                                               REDACTED
26

27

28

      SONICWALL’S MOTION TO EXCLUDE IMPROPER EXPERT TESTIMONY BASED ON FINJAN’S WILLFULNESS ALLEGATIONS
                            (MOTION IN LIMINE NO. 1) CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 359-3 Filed 03/04/21 Page 2 of 8




 1                                  TABLE OF REFERENCED EXHIBITS1
 2   September 4, 2020 Expert Report of DeForest McDuff, Ph.D                    Ex. 1
 3   Order on Daubert Motions [Re: ECF 421, 423, 425, 427, 429, 431],
     Finjan, Inc. v. Cisco Systems, Inc., Case No. 17-cv-00072-BLF, Dkt.
 4   No. 555 (N.D. Cal. April 21, 2020)                                          Ex. 2
     September 3, 2020 Expert Report of Dr. Eric Cole Regarding
 5   Technology Tutorial and Infringement by SonicWall, Inc. of Patent Nos.
     6,154,844; 7,058,822; 7,647,633; and 8,677,494                         Ex. 3
 6
     September 3, 2020 Expert Report of Michael Mitzenmacher, Ph.D.              Ex. 4
 7   Regarding Infringement by SonicWall, Inc. of Patent Nos. 6,804,780;
     6,965,968; and 7,613,926
 8
     September 3, 2020 Expert Report of Dr. Nenad Medvidovic Regarding           Ex. 5
 9   Infringement by SonicWall, Inc. of Patent Nos. 8,225,408; 7,975,305;
     and 8,141,154
10   September 3, 2020 Expert Report of Dr. Aaron Striegel                       Ex. 6
11   October 22, 2020 Deposition Transcript of Eric B. Cole, Ph.D.               Ex. 7
     October 26, 2020 Deposition Transcript of Michael Mitzenmacher,             Ex. 8
12   Ph.D.
13   November 3, 2020 Deposition Transcript of Aaron Striegel, Ph.D.             Ex. 9

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
         All exhibits are attached to the Declaration of Jarrad M. Gunther.
28
                                                        i
         SONICWALL’S MOTION TO EXCLUDE IMPROPER EXPERT TESTIMONY BASED ON FINJAN’S WILLFULNESS ALLEGATIONS
                               (MOTION IN LIMINE NO. 1) CASE NO. 5:17-CV-04467-BLF-VKD
            Case 5:17-cv-04467-BLF Document 359-3 Filed 03/04/21 Page 3 of 8




 1             Pursuant to Federal Rule of Evidence 702 and Daubert, SonicWall seeks to exclude two sets

 2   of opinions provided by Finjan’s experts, both of which relate to Finjan’s willfulness allegations: (1)

 3   Dr. McDuff’s opinions that discounting back to the start of damages is not appropriate because of

 4   SonicWall’s “ongoing infringement”; and (2) the opinions of Drs. Cole, Mitzenmacher, and Striegel

 5   regarding SonicWall’s purported prior knowledge of Finjan’s technology and patents.

 6   I.        Dr. McDuff’s Discounting Opinions
 7             Finjan’s damages expert (Dr. McDuff) uses three methods to calculate a reasonable royalty

 8   for SonicWall’s alleged infringement: (1)

 9

10

11

12                                                      . Ex. 1 ¶ 8(c). For each of his three methods, Dr.

13   McDuff provides

14

15

16

17

18

19         .” Id. ¶ 114 (emphasis added).

20             “Discounting is the process by which courts take into account the time value of money to

21   avoid overcompensating the injured party.” Looksmart Grp., Inc. v. Microsoft Corp., No. 17-CV-

22   04709-JST, 2019 WL 4009263, at *3 (N.D. Cal. Aug. 5, 2019) (quoting Christopher P.

23   Bowers, Courts, Contracts, and the Appropriate Discount Rate: A Quick Fix for the Legal Lottery,

24   63 U. CHI. L. REV. 1099, 1099 (1996)). Dr. McDuff thus recognizes that

25                                                                                                 .” Ex. 1

26   ¶ 114. Just like Finjan’s damages report from Dr. Layne-Farrar in Cisco, however, Dr. McDuff opines

27   that the most appropriate calculation here does not discount SonicWall’s prior sales (thereby inflating

28   his damages figures), and Dr. McDuff does this based primarily on Finjan’s willfulness allegations.
                                                   1
          SONICWALL’S MOTION TO EXCLUDE IMPROPER EXPERT TESTIMONY BASED ON FINJAN’S WILLFULNESS ALLEGATIONS
                                (MOTION IN LIMINE NO. 1) CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359-3 Filed 03/04/21 Page 4 of 8




 1   Id. ¶ 114 (opining that no discount for past sales is appropriate because

 2

 3                           ”); Ex. 2 at 10 (“The Court agrees with Cisco that Dr. Layne-Farrar’s

 4   justifications for not applying the time value of money discount is based solely on the assumption

 5   that Cisco willfully infringed Finjan’s patents.”).

 6             Curiously, Dr. McDuff tries to offer additional cover by opining that not discounting past

 7   sales “

 8

 9                                                                     ).” Ex. 1 ¶ 114. But this suggestion

10   is legally incorrect. The question with respect to a reasonable royalty is what the parties would have

11   agreed to at the hypothetical negotiation—which the parties agree would have occurred between

12   2012-2014—not what they would have agreed to in 2020 or 2021. See Lucent Techs., Inc. v. Gateway,

13   Inc., 580 F.3d 1301, 1325 (Fed. Cir. 2009) (“The hypothetical negotiation tries, as best as possible,

14   to create the ex ante licensing negotiation scenario and to describe the resulting agreement. In other

15   words, if infringement had not occurred, willing parties would have executed a license agreement

16   specifying a certain royalty payment scheme.”). At the time of the hypothetical negotiation, all

17   infringement would be “projected expected infringement,” and thus discounting would be necessary.

18   Indeed, as Dr. McDuff himself acknowledges,

19

20                                                            .” Ex. 1 ¶ 116(b). For this reason, Finjan’s

21   damages experts in other matters have explicitly acknowledged that Finjan’s negotiations applied

22   “discounts … for the time value of money.” Ex. 2 at 11 (citing Dr. Layne-Farrar’s Report).

23             Because Dr. McDuff’s justifications for not applying a discount to past sales do not conform

24   to the facts of this case and are merely disguised willfulness opinions, this Court should find—as it

25   did in Cisco—that his damages “opinion lacks proper foundation for concluding that time value of

26   money discount would not have been applied” to SonicWall’s past sales at the hypothetical

27   negotiations and exclude Dr. McDuff’s damages figures that do not apply the time value of money

28   discount to past sales, which can be found in Attachments B-2 (Method 1), I-2 (Method 2), and J-1
                                                    2
      SONICWALL’S MOTION TO EXCLUDE IMPROPER EXPERT TESTIMONY BASED ON FINJAN’S WILLFULNESS ALLEGATIONS
                            (MOTION IN LIMINE NO. 1) CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 359-3 Filed 03/04/21 Page 5 of 8




 1   to Dr. McDuff’s Report. See Ex. 1. Moreover, “presenting both discount calculations to a jury would

 2   be intractably confusing.” Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-CV-03999-BLF, 2015 WL

 3   4272870, at *7 (N.D. Cal. July 14, 2015).

 4           Granting SonicWall’s motion on this issue alone would reduce Dr. McDuff’s worldwide

 5   damages figures as follows:

 6                                                                             . (SonicWall has separately

 7   moved for summary judgment as to Dr. McDuff’s worldwide figures and his damages start dates.

 8   Dkt. 320.)

 9   II.     SonicWall’s Alleged Prior Knowledge of Finjan’s Technology and Patents
10           Drs. Cole, Mitzenmacher, Medvidovic, and Striegel each offer virtually identical “opinions”

11   regarding SonicWall’s purported prior knowledge of Finjan’s technology and patents. In doing so,

12   however, each does little more than simply cite documents produced during the litigation while

13   providing no testimony regarding the content of these documents that would in any way assist the

14   jury in understanding them. These opinions are not based on any scientific, technical, or other

15   specialized knowledge, but are thinly disguised “willfulness” opinions. What SonicWall knew or

16   believed about Finjan’s patents is far afield from technical expertise of these witnesses, as this Court

17   (and others) have held in striking similar opinions in other Finjan cases. See, e.g., Ex. 2, at 2-4;

18   Finjan, Inc. v. Blue Coat Sys., No. 13-cv-03999-BLF, 2015 WL 4272870, at *3; Finjan, Inc. v. ESET,

19   LLC, No. 17-cv-183-CAB, 2019 WL 5212394, at *5 (C.D. Cal. Oct. 16, 2019). None of these experts

20   have any expertise or particularized knowledge regarding the law of willfulness in patent cases nor

21   have they been instructed on the law of willfulness. Instead, their testimony is the equivalent of

22   lawyer argument that will not assist the trier of fact and will be prejudicial to SonicWall. The Court

23   should strike or exclude these opinions.

24           A.     Factual Background
25           Finjan served reports on the issue of infringement from Drs. Cole, Mitzenmacher, and

26   Medvidovic, and also served the report of Dr. Striegel addressing SonicWall’s alleged use of Finjan’s

27   technology in the accused products. Each report includes a section discussing SonicWall’s alleged

28   prior knowledge of Finjan’s technology and patents. See Ex. 3, ¶¶ 112-114; Ex. 4, ¶¶ 70-71; Ex. 5,
                                                   3
      SONICWALL’S MOTION TO EXCLUDE IMPROPER EXPERT TESTIMONY BASED ON FINJAN’S WILLFULNESS ALLEGATIONS
                            (MOTION IN LIMINE NO. 1) CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359-3 Filed 03/04/21 Page 6 of 8




 1   ¶¶ 62-63; Ex. 6, ¶ 85. These sections are substantively the same and cite many of the same

 2   documents, including Wikipedia and news articles, press releases, and email correspondence between

 3   the parties. Ex. 3 ¶¶ 112-114; Ex. 4 ¶¶ 70-71; Ex. 5 ¶¶ 62-63; Ex. 6 ¶ 85. These sections constitute

 4   an improper attempt by Finjan to offer a willfulness opinion under the guise of technical expert

 5   testimony.

 6          None of Finjan’s experts have any legal training, much less training in patent law. Likewise,

 7   none have personal knowledge of SonicWall’s internal legal evaluation of Finjan’s patents or any

 8   specialized knowledge or expertise as to what SonicWall knew about Finjan’s technology or patents.

 9   Ex. 3, Appendix A, at 1-2; Ex. 4, Appendix A, at 1; Ex. 5, Appendix A, at 2; Ex. 6, Appendix A, at

10   1; see also Ex. 7 at 58:4-59:16; Ex. 8 at 61:17-25.

11          B.      Expert Testimony on the Finjan-SonicWall Relations is Improper
12          Finjan’s experts’ testimony regarding SonicWall’s knowledge of Finjan’s technology and

13   patents is not “scientific, technical, or other specialized knowledge [that] will help the trier of fact”

14   under FRE 702(a), nor is it “based on sufficient facts or data” under FRE 702(b). Instead, Finjan is

15   improperly using the hearsay exception for experts to have its paid witnesses walk through the factual

16   history and related facts between Finjan and SonicWall, without offering any analysis of the

17   documents to which they cite and without any first-hand knowledge. Ex. 9 at 51:16-52:4 (“I believe

18   in this particular paragraph [85] I’m merely reciting the history.”).

19          The underlying documents upon which the experts base their opinions – Wikipedia and news

20   articles, press releases, and email correspondence between the parties – are readily understandable by

21   laypersons, such that expert testimony regarding those documents is unnecessary. Fujifilm Corp. v.

22   Motorola Mobility LCC, No. 12-cv-03587-WHO, 2015 WL 757575, at *27 (N.D. Cal. Feb. 20, 2015)

23   (excluding expert testimony that provided nothing more than a factual narrative of evidence jurors

24   were perfectly capable of understanding); Ex. 2 at 2-4. Indeed, there is nothing in these reports that

25   even purports to apply special expertise to anything in these documents. Permitting Finjan’s technical

26   experts to simply narrate the factual background of SonicWall’s history with Finjan would be an

27   unfair and prejudicial vouching of evidence, thereby usurping the jury’s role and function. Arista

28   Networks, Inc. v. Cisco Sys., Inc., No. 16-cv-00923-BLF, 2018 WL 8949299, at *3 (N.D. Cal. June
                                                     4
      SONICWALL’S MOTION TO EXCLUDE IMPROPER EXPERT TESTIMONY BASED ON FINJAN’S WILLFULNESS ALLEGATIONS
                            (MOTION IN LIMINE NO. 1) CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359-3 Filed 03/04/21 Page 7 of 8




 1   15, 2018) (citing United States v. Freeman, 498 F.3d 893, 903 (9th Cir. 2007)); Prime Media Group,

 2   LLC. v. Acer Am. Corp., No. 12-cv-05020-BLF, 2015 WL 452192, at *6-7 (N.D. Cal. Jan. 22, 2015)

 3   (excluding expert testimony that “appears to be simply performing the role of a jury”). The Court

 4   should strike these improper opinions under FRE 403 and 702 as it did in the Cisco case. See Ex. 2

 5   at 2-3 (excluding testimony where “experts appear to merely set forth a high-level timeline of the

 6   relationship and communications between the parties and cite to documents produced in this

 7   litigation”).

 8

 9
      Dated: March 4, 2021                        Respectfully Submitted,
10
                                                  /s/ Nicole E. Grigg
11                                                Nicole E. Grigg (formerly Johnson)
                                                  Email: NEGrigg@duanemorris.com
12                                                DUANE MORRIS LLP
                                                  2475 Hanover Street
13                                                Palo Alto, CA 94304-1194
14                                                Matthew C. Gaudet (Pro Hac Vice)
                                                  Email: mcgaudet@duanemorris.com
15                                                John R. Gibson (Pro Hac Vice)
                                                  Email: jrgibson@duanemorris.com
16                                                Robin L. McGrath (Pro Hac Vice)
                                                  Email: rlmcgrath@duanemorris.com
17                                                David C. Dotson (Pro Hac Vice)
                                                  Email: dcdotson@duanemorris.com
18                                                Jennifer H. Forte (Pro Hac Vice)
                                                  Email: jhforte@duanemorris.com
19                                                1075 Peachtree Street, Ste. 2000
                                                  Atlanta, GA 30309
20
                                                  Joseph A. Powers (Pro Hac Vice)
21                                                Email: japowers@duanemorris.com
                                                  Jarrad M. Gunther (Pro Hac Vice)
22                                                Email: jmgunther@duanemorris.com
                                                  30 South 17th Street
23                                                Philadelphia, PA 19103
24                                                Attorneys for Defendant
                                                  SONICWALL INC.
25

26

27

28
                                                    5
      SONICWALL’S MOTION TO EXCLUDE IMPROPER EXPERT TESTIMONY BASED ON FINJAN’S WILLFULNESS ALLEGATIONS
                            (MOTION IN LIMINE NO. 1) CASE NO. 5:17-CV-04467-BLF-VKD
       Case 5:17-cv-04467-BLF Document 359-3 Filed 03/04/21 Page 8 of 8




 1                                   CERTIFICATE OF SERVICE

 2           This is to certify that a true and correct copy of DEFENDANT SONICWALL INC.’S

 3   MOTION TO EXCLUDE IMPROPER EXPERT TESTIMONY BASED ON FINJAN’S

 4   WILLFULNESS ALLEGATIONS was served by ECF on all counsel of record on March 4,

 5   2021.

 6
                                                       /s/ Nicole E. Grigg
 7                                                     Nicole E. Grigg
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1
               DEFENDANT SONICWALL INC.’S CERTIFICATE OF SERVICE, CASE NO. 5:17-CV-04467-BLF-VKD
